Citation Nr: 1019099	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss rated as 20 percent disabling from February 29, 2008, 
and 50 percent disabling from April 29, 2009.

2.  Entitlement to an effective date prior to April 29, 2009, 
for the award of a 50 percent rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2008 and June 2009 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2010, the Veteran notified the RO that he 
wanted to withdraw his appeal as to his claim for an 
increased rating for bilateral hearing loss, rated as 20 
percent disabling from February 29, 2008, and 50 percent 
disabling from April 29, 2009, prior to the promulgation of a 
decision in the appeal by the Board.  

2.  Prior to April 29, 2009, the record does not include 
competent and credible evidence that the Veteran met the 
criteria for a 50 percent rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim for an increased rating for bilateral hearing loss 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an effective date prior to April 29, 
2009, for the award of a 50 percent rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 20.200, 
20.201, 20.202, 20.302, 20.1100, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

Here, in February 2010 the Veteran notified the RO that he 
wanted to withdraw his appeal as to his claim for an 
increased rating for bilateral hearing loss, rated as 20 
percent disabling from February 29, 2008, and 50 percent 
disabling from April 29, 2009, prior to the promulgation of a 
decision in the appeal by the Board.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it must 
be dismissed.

II. The Earlier Effective Date Claim


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the claims in the 
June 2005 rating decision.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, as a 50 percent rating for bilateral hearing loss 
has been granted and the Veteran is seeking an earlier 
effective date for the award of this disability rating, 
further notice regarding the effective dates is not required.  
Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the June 2005 rating decision and 
November 2009 supplemental statement of the case.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Moreover, to the extent 
that the notices that were provided were defective, the Board 
nevertheless concludes that any deficiency in the notice did 
not compromise the essential fairness of the appeals process.  
Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available records.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an earlier 
effective date for the 50 percent rating for his bilateral 
hearing loss dating back to his initial date of claim of 
service connection for bilateral hearing loss because he has 
had an appeal pending ever since that time.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

If a Veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the Veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  
Similarly, Board decisions are final on the date issued.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, a review of the record on 
appeal shows that on May 27, 2004, the Veteran filed with the 
RO a VA Form 21-526, Veteran's Application for Compensation 
or Pension, in which he claimed service connection for 
bilateral hearing loss.  Thereafter, in a September 2004 
rating decision the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective from May 27, 2004.  Later in September 2004, the RO 
received a statement in support of claim from the Veteran in 
which he asked the RO to "reconsider" this non-compensable 
rating.  It was also noted that the statement did not 
constitute a notice of disagreement.  Again, in November 
2004, it was requested that the RO ". . . expound on the 
rating of 9/8/04."  In a December 2004 rating decision, the 
RO confirmed and continued the non compensable rating for the 
Veteran's bilateral hearing loss effective from May 27, 2004.  
In March 2005, the RO once again received a statement in 
support of claim from the Veteran in which he asked the RO, 
in substance, to consider the attached private audiological 
examination in connection with his claim for a compensable 
rating for his bilateral hearing loss.

While the September 2004 statement from the Veteran 
specifically stated that it was not a notice of disagreement, 
the March 2005 statement did not include any such limiting 
language.  Moreover, the Board finds that the aforementioned 
timely filed statement in March 2005 expressed 
dissatisfaction with an adjudicative determination by the RO 
and a desire to contest the result.  See 38 C.F.R. § 20.201 
(2009) (a notice of disagreement requires a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination and a desire to contest the 
result; it must be in terms which can reasonably be construed 
as disagreement and a desire for appellate review).  
Therefore, because it was also received by the RO within one 
year of the September 2004 rating decision, the Board will 
concede for the purpose of this appeal that it acted as a 
timely notice of disagreement as to the September 2004 rating 
decision.  See 38 C.F.R. §§ 20.200, 20.302 (2009).  
Therefore, the Board finds that the Veteran has had an appeal 
pending since he filed with the RO his VA Form 21-526, 
Veteran's Application for Compensation or Pension, on May 27, 
2004.  Accordingly, the Board finds that his May 27, 2004, 
claim is the Veteran's formal claim as defined by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The Board can find no earlier 
claim.  The record does not include any earlier statements 
from the Veteran or his representative or any earlier medical 
evidence that could act as an earlier informal claim for an 
increased rating for bilateral hearing loss.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to a 50 
percent rating for bilateral hearing loss at some time 
between May 27, 2004 (the date of claim), and April 29, 2009 
(the effective date currently assigned by the RO).  38 C.F.R. 
§ 3.400.  

In this regard, the Veteran's service-connected bilateral 
hearing loss is rated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim on May 27, 2004, the 
rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, the Board notes that while 
the May 27, 2004, to April 29, 2009, record contains VA and 
private treatment records that document the Veteran's 
complaints and/or treatment for bilateral hearing loss, none 
of the records, including the August 2004, July 2005, March 
2008, and April 2009 VA audiological examinations, show that 
the claimant meets the criteria for a 50 percent rating for 
his bilateral hearing loss applying the criteria found at 
38 C.F.R. § 4.85, and when applicable 38 C.F.R. § 4.86(a), 
prior to April 29, 2009.  

Specifically, at the August 2004 VA examination, audiometric 
testing showed puretone thresholds of 45, 30, 45, and 75 
decibels in the right ear and puretone thresholds of 75, 60, 
50, and 65 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 48.75 decibels 
in the right ear and 62.50 decibels in the left ear.  Speech 
recognition ability was 92 percent in the right ear and 88 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's hearing loss is 
assigned a numeric designation of I in the right ear and 
assigned a numeric designation of III in the left ear.  These 
test scores do not result in the appellant's bilateral 
hearing loss being rated as 50 percent disabling applying 
Table VII.  See 38 C.F.R. § 4.85.  Given these testing 
scores, the Board also finds that 38 C.F.R. § 4.86 is not 
applicable.

At the subsequent July 2005 VA examination, audiometric 
testing showed puretone thresholds of 45, 30, 40, and 70 
decibels in the right ear and puretone thresholds of 65, 60, 
55, and 75 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 46.25 decibels 
in the right ear and 63.75 decibels in the left ear.  Speech 
recognition ability was 92 percent in the right ear and 86 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's hearing loss is 
assigned a numeric designation of I in the right ear and 
assigned a numeric designation of III in the left ear.  These 
test scores do not result in the appellant's bilateral 
hearing loss being rated as 50 percent disabling applying 
Table VII.  See 38 C.F.R. § 4.85.  

With the application of 38 C.F.R. § 4.86, because puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more in the 
left ear, the Veteran's hearing loss is assigned a numeric 
designation of I in the right ear and assigned a numeric 
designation of V in the left ear.  These test scores also do 
not result in the appellant's bilateral hearing loss being 
rated as 50 percent disabling applying Table VI and/or Table 
VIa.  38 C.F.R. § 4.86(a).  They result in the assignment of 
a 0 percent rating. 

At the March 2008 VA examination, audiometric testing showed 
puretone thresholds of 45, 50, 60, and 80 decibels in the 
right ear and puretone thresholds of 85, 75, 70, and 100 
decibels in the left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The averages were 48.75 decibels in the 
right ear and 82.50 decibels in the left ear.  Speech 
recognition ability was 84 percent in the right ear and 64 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's hearing loss is 
assigned a numeric designation of II in the right ear and 
assigned a numeric designation of VIII in the left ear.  
These test scores do not result in the appellant's bilateral 
hearing loss being rated as 50 percent disabling applying 
Table VII.  See 38 C.F.R. § 4.85.  

With the application of 38 C.F.R. § 4.86, because puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more in the 
left ear, the Veteran's hearing loss is assigned a numeric 
designation of II in the right ear and assigned a numeric 
designation of VII in the left ear.  These test scores also 
do not result in the appellant's bilateral hearing loss being 
rated as 50 percent disabling applying Table VI and/or Table 
VIa.  38 C.F.R. § 4.86(a).  They result in a rating of 10 
percent.  The Board notes, however, that the Veteran is 
actually in receipt of an even higher rating of 20 percent.  
The criteria for an earlier effective date are not met. 

Lastly, at the April 29, 2009, VA examination audiometric 
testing showed puretone thresholds of 65, 55, 85, and 100 
decibels in the right ear and puretone thresholds of 95, 85, 
110, and 115 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 76.25 
decibels in the right ear and 101.25 decibels in the left 
ear.  Speech recognition ability was 82 percent in the right 
ear and 66 percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's hearing loss is 
assigned a numeric designation of V in the right ear and 
assigned a numeric designation of VIII in the left ear.  
These test scores do not result in the appellant's bilateral 
hearing loss being rated as 50 percent disabling applying 
Table VII.  See 38 C.F.R. § 4.85.  

However, with the application of 38 C.F.R. § 4.86, because 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in the right and left ear, the Veteran's hearing loss is 
assigned a numeric designation of VI in the right ear and 
assigned a numeric designation of X in the left ear.  These 
test scores result, for the first time, in the record showing 
that the appellant's bilateral hearing loss meets the 
criteria for a 50 percent rating applying Table VIa.  
38 C.F.R. § 4.86(a).

In reaching the above conclusion, the Board has not 
overlooked the fact that in June 2004, March 2005, and March 
2009 the Veteran provided the RO with private audiological 
examinations dated from March 1989 to March 2009.  See 
38 C.F.R. § 3.157 (as to private treatment records, the date 
of receipt of the report is accepted as the date of receipt 
of an informal claim).  However, the Board finds that these 
audiological examinations also cannot establish that the 
claimant met the criteria for a 50 percent rating for his 
bilateral hearing loss prior to April 29, 2009, because they 
neither conform to 38 C.F.R. § 4.85(a)'s requirement that 
that they "must include a controlled speech discrimination 
test (Maryland CNC)" nor do they contain interpretations of 
the graphical representations of the audiometric evaluation 
data taken during the examinations.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) (holding that the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'"); Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).  

In reaching the above conclusion, the Board has also not over 
looked the Veteran and his representative's statements that 
the appellate met the criteria for a 50 percent rating for 
his bilateral hearing loss prior to April 29, 2009.  
Moreover, the Board finds that the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see.  See Davidson, supra; Jandreau, 
supra; Buchanan, supra; Charles, supra; also see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For example, the Veteran 
is competent to report that he has problems hearing people 
talk.  However, the Veteran and his representative are not 
competent to opine as to the claimant's puretone thresholds 
or speech recognition ability because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the 
Board finds more competent and credible the medical opinions 
provided by the experts at the Veteran's audiological 
examinations than his and his representative's lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

Therefore, since neither a VA healthcare professional in any 
medical record generated between May 27, 2004, to April 29, 
2009, nor any private healthcare professional in any record 
obtained by VA during this same time period generated 
audiometric data which showed that the Veteran met the 
criteria for a 50 percent rating for his bilateral hearing 
loss prior to April 29, 2009, the Board finds that the record 
does not show factual entitlement to a 50 percent rating for 
bilateral hearing loss at any time prior to April 29, 2009.  
38 C.F.R. §§ 4.85, 4.86. 

As noted above, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.157.  Therefore, even if the 
Board concedes for the purpose of this appeal that that the 
Veteran had a claim pending since he filed with the RO his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, on May 27, 2004, the Board finds that the claim for 
an earlier effective date must be denied because the record 
does not include competent and credible evidence that the 
claimant was entitled to a 50 percent rating for his 
bilateral hearing loss prior to April 29, 2009.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In reaching the above conclusion the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

The appeal of the claim for an increased rating for bilateral 
hearing loss, rated as 20 percent disabling from February 29, 
2008, and 50 percent disabling from April 29, 2009, is 
dismissed.

An effective date prior to April 29, 2009, for the grant of a 
50 percent rating for bilateral hearing loss, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


